DETAILED ACTION
This action is in response to communications filed 3/1/2021:
Claims 1-22 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 13-14, and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein (US20190313200) in view of Osman (US2013041648).
Regarding claim 1, Stein teaches an audio rendering method (abstract, method), comprising:
obtaining sound object data for a sound object in a first format suitable for rendering into an output signal (Fig. 2A, ¶71, input signal 10 comprises of audio data [in a first format, e.g. spatial format]);
obtaining user tracking information for a user at a time subsequent to setting up the sound object data in the first format (Fig. 14, head tracking information is obtained and applied to the input signal);
rendering the sound object by converting the sound object data from the first format into the output signal and in conjunction with said rendering applying a transform to the sound object, wherein the transform depends on the user tracking data (Fig. 14, output signal is rendered from the input signal combined with data obtained from head tracker); and
driving two or more speakers using the output signal (¶64, output signals can be used to drive a headset [which comprises of at least two speakers]).
Stein fails to explicitly teach having a first orientation dependent upon user tracking information 
to have a second orientation.
Osman teaches having a first orientation dependent upon user tracking information (¶96-98, sound is initially simulated using user location information)
to have a second orientation (¶96-98, sound is continually simulated based on user tracking information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of continuous user tracking (as taught by Osman) to the audio rendering system (as taught by Stein). The rationale to do so is to use a known technique to 
Regarding claim 2, Stein in view of Osman teaches wherein the transform includes a rotation transform (Stein, ¶102, 115, translational and rotational data is determined).
Regarding claim 3, Stein in view of Osman teaches wherein the transform includes a translation transform (Stein, ¶102, 115, translational and rotational data is determined).
Regarding claim 4, Stein in view of Osman teaches wherein rendering the sound object by converting the sound object data from the first format into the output signal and in conjunction with said rendering applying a transform to the sound object includes applying the transform to the sound object data in the first format and then converting the sound object data from the first format into the output format to generate the output data (Stein, Fig. 14, the transforms [according to head tracker data] is applied to the spatial input signal before generating/rendering the output signal as signals 42 and 44).
Regarding claim 5, Stein in view of Osman teaches wherein the first format is a spatial audio format (Stein, Fig. 14, input signal is of ambisonics format, which is a spatial audio format).
Regarding claim 6, Stein in view of Osman teaches wherein the spatial audio format is an ambisonics format (Stein, Fig. 14, input signal is of ambisonics format [e.g. WXYZ]).
Regarding claim 8, Stein in view of Osman teaches wherein the spatial audio format is a virtual speaker format (Stein, ¶115, virtual sources that are based on information from one or more spatial audio signals).
Regarding claim 13, Stein in view of Osman teaches wherein the output signal is a binaural stereo signal (Stein, ¶71, binaural audio output).
Regarding claim 14, Stein in view of Osman teaches wherein the tracking information is obtained from a tracking device that measures a location and/or orientation of a user's head (Stein, ¶115, head tracker can measure rotational and translational data).
Regarding claim 16, Stein in view of Osman teaches wherein the two or more speakers are part of a set of headphones (Stein, ¶64, headset with speakers for each ear), and wherein the tracking information is obtained from a tracking device that measures a location and/or orientation of a head of a user wearing the headphones (Stein, ¶115, head tracker can measure rotational and translational data).
Regarding claim 17, it is rejected similarly as claim 1. The system can be found in Stein (abstract, system).
Regarding claims 18-19, they are rejected similarly as claim 16. The system can be found in Stein (abstract, system). 
Regarding claim 20, Stein in view of Osman teaches further comprising a headset, wherein the two or more speakers are part of the headset (Stein, ¶64, headset comprises of one speaker for each ear), the headset further including a local processor connected to the two or more speakers configured to apply the transformation to the sound object (Stein, ¶150, headset can be an AR headset which includes a processor to receive and process all data related to its plurality of sensors).
Regarding claim 21, it is rejected similarly as a combination of claims 19-20.  The system can be found in Stein (abstract, system).
Regarding claim 22, it is rejected similarly as claim 1. The non-transitory computer readable medium can be found in Stein (¶58, 61, computer readable mediums). 

s 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein (US20190313200) in view of Osman (US2013041648) in further view of Chon et al (US20180091919, hereinafter “Chon”).
Regarding claim 7, Stein in view of Osman fail to explicitly teach wherein the spatial audio format is a spherical harmonics format.
Chon teaches wherein the spatial audio format is a spherical harmonics format (¶80, spherical harmonics may be obtained using the input signal and a processor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the audio reproduction system (as taught by Stein in view of Osman) with the spatial processor (as taught by Chon). The rationale to do so is to combine prior art elements according to known methods to yield the predictable result of processing an audio signal to be of a different format in order to improve the efficiency of the processor (Chon, ¶97).
Regarding claim 9, Stein in view of Osman in further view of Chon teaches wherein the first format is an intermediate format and wherein said obtaining sound object data includes converting sound object data in a spatial audio format to an intermediate format (Chon, Fig. 2, a format converter can convert the original audio signal to a different format).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein (US20190313200) in view of Osman (US2013041648) in view of Chon et al (US20180091919, hereinafter “Chon”) in further view of Lee et al (US20180288553, hereinafter “Lee”).
Regarding claim 10, Stein, Osman, and Chon teaches wherein the first format is an intermediate format, wherein said obtaining sound object data includes converting sound object data in a spatial audio format to an intermediate format (Chon, Fig. 2, a format converter can convert the original audio signal to a different format).

Lee teaches and wherein said rendering the sound object includes converting the sound object data from the intermediate format to the spatial audio format (Fig. 7, renderer comprises of a format converter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the audio reproduction system (as taught by Stein, Osman, and Chon) with the output format converter (as taught by Lee). The rationale to do so is to combine prior art elements according to known methods to yield the predictable result of a renderer comprising a format converter such that the renderer can convert an audio format from one form to another in order to ensure compatibility with the plurality of audio formats and audio reproduction systems on the market.
Regarding claim 11, Stein, Osman, Chon, and Lee teaches wherein the first format is an intermediate format, wherein said obtaining sound object data includes converting sound object data in a first spatial audio format to an intermediate format (Chon, Fig. 2, a format converter can convert the original audio signal to a different format), and wherein said rendering the sound object includes converting the sound object data from the intermediate format to a second spatial audio format that is different from the first spatial audio format (Lee, Fig. 7, renderer comprises of a format converter; various formats would be known to one of ordinary skill in the art - ¶178, Chon).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein (US20190313200) in view of Osman (US2013041648) in further view of Kraemer et al (US20110040396, hereinafter “Kraemer”).
Regarding claim 12, Stein in view of Osman fail to explicitly teach wherein said obtaining sound object data includes receiving the sound object data via a network from a remote server.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of wirelessly transmitting audio data (as taught by Kraemer) to the audio reproduction system (as taught by Stein in view of Osman). The rationale to do so is to apply a known technique to a known device ready for improvement to yield the predictable result of wirelessly transmitting audio data via a network to a user device for reproduction.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein (US20190313200) in view of Osman (US2013041648) in further view of Laaksonen et al (US20180359592, hereinafter “Laaksonen”).
Regarding claim 15, Stein in view of Osman fail to explicitly teach wherein the tracking information is obtained by predicting a location and/or orientation of a user's head from information obtained by a controller the user is using.
Laaksonen teaches wherein the tracking information is obtained by predicting a location and/or orientation of a user's head from information obtained by a controller the user is using (¶29, correcting audio based on predicted user position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of audio correction (as taught by Laaksonen) audio reproduction system (as taught by Stein in view of Osman). The rationale to do so is to apply a known technique to a known device ready for improvement to yield the predictable result of improving audio output based on user positioning while also compensating audio output based on predicted user .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QIN ZHU/Primary Examiner, Art Unit 2651